DETAILED ACTION
This Office action is in response to the amendment and remarks filed on August 2nd, 2021.  In light of the amendments, prior objections to the drawings are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed August 2nd, 2021, with respect to the ‘426 publication have been fully considered and are persuasive.  The rejections of claims 1-5 over the ‘426 publication in view of Diemer has been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an adjustment method for adjusting a path of an electron beam passing through an electron beam device including at least one unit having at least one lens and at least one aligner electrode, and a detector configured to detect the electron beam, the method comprising: a step of measuring, by a coordinate measuring machine, an assembly tolerance for each of a plurality of the units constituting the electron beam device; a step of determining, in consideration of the assembly tolerance for each of the units in a manner such that the electron beam passes through the center of at least one of a plurality of the lenses, a shift amount of the electron beam at a position of the at least one of the lenses; a step of determining an electrode condition for each of a plurality of the aligner electrodes included in the units in a manner such that a shift amount of the electron beam is to be the determined shift amount; and a step of setting each of the aligner electrodes to the corresponding determined electrode condition.
The closest prior arts of record are JP 2011-054426A (the ‘426 publication), US 2006/0169895 (Honda et al.), US 2014/0107958 (Hayashi), and US 2012/0074317 (Diemer et al.).
The ‘426 publication discloses an adjustment method for adjusting a path of an electron beam passing through an electron beam device including at least one unit having at least one lens and at least one aligner electrode, and a detector configured to detect the electron beam, the method comprising: a step of measuring an assembly tolerance for each of a plurality of the units constituting the electron beam device (‘The deviation in the position of the two aperture images reflects the deviation between the lens centers of the first and second stage converging lenses 31 and 32 and the optical axis of the electron beam.’ P 38); a step of determining an electrode condition for each of a plurality of the aligner electrodes included in the units in a manner such that a shift amount of the electron beam is to be the determined shift amount (fig. 2 & 5 and associated text); and a step of setting each of the aligner electrodes to the corresponding determined electrode condition (‘Control parameters such as currents supplied to the deflectors 21 and 22 of the entrance-side beam deflecting unit 2 are adjusted (step S5). By adjusting this control parameter, the deflection direction and deflection angle of the electron beam that exits (passes through) the entrance-side beam deflection unit 2 change.’ P 38).
The ‘426 publication does not disclose measuring assembly tolerance with a coordinate measuring machine or a step of determining, in consideration of the assembly tolerance for each of the units in a manner such that the electron beam 
Honda et al. discloses an adjustment method for adjusting a path of an electron beam passing through an electron beam device including at least one unit having at least one lens and at least one electrode, and a detector configured to detect the electron beam, the method comprising: a step of determining, in a manner such that the electron beam passes through the center of at least one of a plurality of the lenses, a shift amount of the electron beam at a position of the at least one of the lenses; a step of determining an electrode condition for each of a plurality of electrodes included in the units in a manner such that a shift amount of the electron beam is to be the determined shift amount; and a step of setting each of the electrodes to the corresponding determined electrode condition (‘calculating an amount of axial deviation of the optical axis of the beam relative to the center of a multipole field in the aberration corrector based on the obtained information about the cross section of the beam; and automatically applying feedback to the aberration corrector or to the objective lens according to the calculated amount of axial deviation.’ P 91).  Honda et al. does not disclose detecting an assembly tolerance or making the determination in consideration of such an assembly tolerance.  Further, Honda et al. does not disclose changing the setting of aligner electrodes but electrodes of the lens and corrector instead. 
Hayashi and Diemer et al. both disclose the use of coordinate measuring machines.  Hayashi discloses the use of such machines to determine the position of a lens center (P 64).  Diemer et al. discloses the use of such a machine to measure the location and dimensions of an electron beam column (P 152).
These arts, taken alone or together, do not disclose the claimed invention.  The same line of reasoning applies to the apparatus claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896